PD-0349-15
                                                                                          COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                          Transmitted 6/15/2015 1:54:23 PM
June 17, 2015                                                                              Accepted 6/17/2015 10:40:15 AM
                             Court of Criminal Appeals No. PD-0349-15                                       ABEL ACOSTA
                                                                                                                    CLERK
                                    Appeal No. 01-13-00295-CR
                                 Trial Cause No. 12-08-08659-CR

        EDWARD FLORES                                      §     IN THE COURT OF CRIMINAL
                                                           §
        VS.                                                §     APPEALS
                                                           §
        STATE OF TEXAS                                     §     AUSTIN, TEXAS

                          MOTION FOR EXTENSION OF TIME TO FILE
                           PETITION FOR DISCRETIONARY REVIEW

    TO THE HONORABLE JUDGES OF SAID COURT:

              COMES NOW, Edward Flores, Appellant, and requests this Court grant an

    extension of time to file his Petition for discretionary review and would show unto the

    Court the following:

              1.     On February 26, 2015, the Court of Appeals delivered and filed its opinion

    in Appeal No. 01-13-00295-CR, styled Edward Flores v. State of Texas, in the First

    Court of Appeals in Houston, Texas. Appellant timely filed a Motion for Rehearing in the

    First Court of Appeals. The motion for Rehearing was denied May 11, 2015, however

    Counsel got notice, via email, from the first court of appeals on May 12, 2015. Counsel

    having received the email on May 12, 2015, did not notice the denial of the motion for

    rehearing had occurred on May 11, 2015 and calendared his deadline to file his Petition

    for Discretionary Review as June 11, 2015

              2.     The deadline for filing a petition for discretionary review is June 11,

    2015.1. The Deadline for filing a motion for extension of deadline to file Petition for




    1
      The actual due date to file the motion for rehearing is March 28, 2015. Since March 28, 2015 is a
    Saturday, the due date would be moved to the first business day, which would be March 30, 2015. T.R.A.P
    4.1(a)
Discretionary review pursuant to Texas Rule of Appellant Procedure 68.2(c) is June 26,

2015.

        3.      Appellant is requesting an extension of at least seven days.

        4.      Appellant's counsel is requesting this extension of time to his motion to

file Petition for discretionary review because Appellant's Counsel as stated above,

Counsel having received e-mail notice that the Motion for rehearing was denied May 12,

2015, inadvertently calendared the Petition as June 11, 2015. A petition for

Discretionary Review was filed on Appellant’s behalf June 11, 2015, thinking this was

timely filing the petition.

        5.      No other extensions for time to file an extension to file Petition of

Discretionary Review have been previously granted to this attorney in this appeal since

the Motion for Rehearing was denied.

                                               Respectfully Submitted,




                                               _______________________________
                                               Scott Pawgan
                                               State Bar No. 24002739
                                               122 W. Davis, Ste 116
                                               Conroe, Texas 77301
                                               Phone (936) 242-6975
                                               Fax (800) 619-5113

                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served upon the attorney
for the State via the electronic service feature of the e-file provider this motion was filed
with on the June 15, 2015.
___________________________________
Scott Pawgan
                    Court of Criminal Appeals No. PD-0349-15
                           Appeal No. 01-13-00295-CR
                              Trial Cause No. 20795

 EDWARD FLORES                                §    IN THE COURT OF CRIMINAL
                                              §
 VS.                                          §    APPEALS
                                              §
 STATE OF TEXAS                               §    AUSTIN, TEXAS

                ORDER ON MOTION FOR EXTENSION OF TIME
               TO FILE PETITION FOR DISCRETIONARY REVIEW

       On this day came to be heard Appellant’s Motion For Extension Of Time To File

Petition For Discretionary Review and the Court is of the opinion the motion should be

GRANTED.

       IT IS ORDERED that Appellant’s deadline to file Appellant’s Petition for

Discretionary review be extended from June 10, 2015 and Appellant’s Petition for

Discretionary Review is now due _____________________.



                                                  ____________________________
                                                  Judge, Court of Criminal Appeals